Citation Nr: 1532261	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  12-32 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an earlier effective date than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD, to include whether an August 2005 rating decision, which granted service connection for PTSD and assigned a 30 percent rating effective August 31, 2004, was the product of clear and unmistakable error (CUE).

2.  Entitlement to an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to November 1971, including in combat in the Republic of Vietnam, and additional U.S. Marine Corps Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which assigned, in pertinent part, a 100 percent rating effective March 12, 2010, for the Veteran's service-connected PTSD.  The Veteran disagreed with this decision in statements on a VA Form 21-4138 received by VA in November 2010 when he sought an earlier effective date than August 31, 2004, for a grant of service connection for PTSD and an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD ("earlier effective date claims").  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).  The RO readjudicated the Veteran's earlier effective date claims in a January 2011 rating decision.  The Veteran disagreed with this decision in March 2011.  He perfected a timely appeal on the earlier effective date claims in November 2012.  

The Board notes that, in a rating decision dated on July 28, 2005, and issued to the Veteran and his service representative on August 3, 2005, the RO granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating effective August 31, 2004.  The Veteran did not submit any statements relevant to this claim within 1 year of the August 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011).  He subsequently asserted that the August 2005 rating decision was the product of CUE in statements on his November 2010 VA Form 21-4138.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.


FINDINGS OF FACT

1.  In a rating decision dated on July 28, 2005, and issued to the Veteran and his service representative on August 3, 2005, the RO granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating effective August 31, 2004; this decision was not appealed and became final.

2.  In statements on a VA Form 21-4138 dated on June 4, 2009, and date-stamped as received by VA on June 9, 2009, the Veteran requested an increased rating for his service-connected PTSD.

3.  In a rating decision dated on October 22, 2009, and issued to the Veteran and his service representative on November 2, 2009, the RO assigned a higher 50 percent rating effective June 9, 2009, for the Veteran's service-connected PTSD.

4.  In statements on a VA Form 21-4138 dated on March 4, 2010, and received by VA on March 12, 2010, the Veteran requested, in pertinent part, an increased rating for his service-connected PTSD.

5.  VA examination on June 3, 2010, demonstrated that the Veteran's service-connected PTSD symptomatology was totally disabling; this is the earliest factually ascertainable date that his service-connected PTSD resulted in total occupational and social impairment.

6.  In the currently appealed rating decision dated on August 25, 2010, and issued to the Veteran and his service representative on August 30, 2010, the RO assigned a 100 percent rating effective March 12, 2010, for the Veteran's service-connected PTSD.

7.  In statements on a VA Form 21-4138 dated on March 4, 2010, and date-stamped as received by VA on March 8, 2010, the Veteran disagreed with the effective date of August 31, 2004, assigned for the grant of service connection for PTSD and with the effective date of March 12, 2010, for a 100 percent rating for PTSD.


CONCLUSIONS OF LAW

1.  The claim for an earlier effective date than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD, to include whether an August 2005 rating decision, which granted service connection for PTSD and assigned a 30 percent rating effective August 31, 2004, was the product of CUE, is dismissed.  38 U.S.C.A. § 7104 (West 2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  The criteria for an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

As an initial matter, to the extent that the Veteran's earlier effective date claim for a grant of service connection and a 30 percent rating for PTSD in the August 2005 decision includes an assertion of CUE in that rating decision, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (finding that VA does not have a duty to develop in CUE claims because there is nothing further that could be developed).  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.  Thus, the Board finds that the VCAA is inapplicable to the extent that the Veteran's earlier effective date claim for a grant of service connection and a 30 percent rating for PTSD includes an assertion of CUE in an August 2005 rating decision.

With respect to the Veteran's earlier effective date claim for a 100 percent rating for PTSD, the Board notes that this claim is a "downstream" element of the AOJ's grant of service connection for this disability.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In April and December 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  These letters also noted other types of evidence the Veteran could submit in support of his claim.  The Veteran further was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As will be explained below in greater detail, the evidence does not support assigning an effective date earlier than March 12, 2010, for a 100 percent rating for PTSD.  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, all of the relevant VCAA notice was provided prior to the currently appealed rating decision in January 2011.  Because the Veteran's claim is being denied in this decision, any question as to the appropriate disability rating is moot.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the Veteran) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the Veteran's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to the earlier effective date claim on appeal.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Earlier Effective Date for Service Connection and a 30 Percent Rating for PTSD

The Veteran contends that he is entitled to an earlier effective date than August 31, 2004, for the grant of service connection and a 30 percent rating for PTSD.  He specifically contends that the RO committed CUE in an August 2005 rating decision when it granted service connection for PTSD and assigned a 30 percent rating effective August 31, 2004.  He also specifically contends that, but for CUE in the August 2005 rating decision, he is entitled to an earlier effective date than August 31, 2004, for the grant of service connection and a 30 percent rating for PTSD.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the AOJ will forward an application form to the claimant for execution.  If the AOJ receives a complete application from the claimant within one year from the date it was sent, the AOJ will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2014).  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen: (1) A report of examination or hospitalization by VA or uniformed services, where such report relates to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission; (2) Evidence from a private physician or layman, with the date of receipt of such evidence accepted when the evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits; (3) When submitted by or on behalf of the Veteran and entitlement is shown, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b).

Factual Background and Analysis

The Board finds that the Veteran's claim of entitlement to an earlier effective date than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD must be dismissed as a matter of law.  In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held that appellants are prohibited from collaterally attacking a prior final decision by filing a freestanding earlier effective date claim.  The Court specifically held that, once a decision has become final, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of a decision.  The Court reasoned in Rudd that to allow such claims would vitiate the rule of finality.  See Rudd, 20 Vet. App. at 299.  As noted, in a rating decision dated on July 28, 2005, and issued to the Veteran and his service representative on August 3, 2005, the RO granted the Veteran's claim of service connection for PTSD and assigned a 30 percent rating effective August 31, 2004; this decision was not appealed and became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the August 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie, 24 Vet. App. at 251-52.  The next relevant correspondence occurred when the Veteran requested an increased rating for his service-connected PTSD in statements on a VA Form 21-4138 dated on June 4, 2009, and date-stamped as received by VA on June 9, 2009, almost 4 years later.  The August 2005 rating decision cannot be collaterally attacked by filing a freestanding earlier effective date claim.  As such, the Board cannot adjudicate the Veteran's earlier effective date claim for a grant of service connection and a 30 percent rating for PTSD without violating the Court's express prohibition against freestanding earlier effective date claims found in Rudd.  See Rudd, 20 Vet. App. at 296.  Therefore, there is no legal entitlement to an effective date earlier than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD and the appeal must be dismissed.  See Sabonis, 6 Vet. App. at 426 (holding that, where the law is dispositive, the claim must be denied due to an absence of legal entitlement).

The Board next notes that, to the extent that the Veteran is asserting that the August 2005 rating decision was the product of CUE, this claim also must be dismissed as a matter of law.  The Board notes initially that the Veteran's arguments concerning his assertion of CUE in the August 2005 rating decision are not a model of clarity.  It appears that he contends that he is entitled to an earlier effective date than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD, at least in part, on the basis of CUE in the August 2005 rating decision.  As discussed, the Veteran lacks legal entitlement to an effective date earlier than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD.  His CUE claim in the August 2005 rating decision similarly fails.  His assertions that there was CUE in the August 2005 rating decision are little more than a disagreement with how the RO weighed the facts in that decision and granted service connection for PTSD and assigned a 30 percent rating effective August 31, 2004.  It is well-settled, however, that a mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  In other words, the Veteran's mere assertion of CUE in the August 2005 rating decision (as part of his earlier effective date claim for a grant of service connection and a 30 percent rating for PTSD) does not rise to the strict standard for presenting a valid CUE claim.

The Court has stressed consistently the rigorous nature of the concept of CUE.  Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell v. Principi, 3 Vet. App. 310, 313-4.  It must always be remembered that CUE is a very specific and rare kind of error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

As the Veteran's assertion of CUE in the August 2005 rating decision (as part of his earlier effective date claim for a grant of service connection and a 30 percent rating for PTSD) does not meet any of the strict standards for CUE claims laid out by the Court's jurisprudence on this issue, as outlined above, this claim also must be dismissed as a matter of law.  See Sabonis, 6 Vet. App. at 426.


Earlier Effective Date for a 100 Percent Rating for PTSD

The Veteran finally contends that he is entitled to an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD.  He specifically contends that, because his PTSD has been totally disabling since he was awarded service connection for this disability, the appropriate effective date for a 100 percent rating for his service-connected PTSD is August 31, 2004, the date that service connection and a 30 percent rating were granted for PTSD.

Laws and Regulations

In addition to the laws and regulations governing earlier effective date claims discussed above, the Board notes that an exception to the general rule that the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later, applies where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to date of receipt of the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to date of receipt of the claim, the increase is effective the date of receipt of the claim.  If the increase occurred after the date of receipt of the claim, then the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411 (2014).

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against assigning an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD.  The Veteran contends that the appropriate effective date for a 100 percent rating for PTSD should be August 31, 2004, the date that he was awarded service connection for PTSD.  The record evidence does not support the assertions concerning entitlement to an earlier effective date for a 100 percent rating for PTSD.  It shows instead that it was not factually ascertainable that this disability resulted in total social and occupational impairment (i.e., a 100 percent rating under DC 9411) until after March 12, 2010, the date that the Veteran filed his most recent increased rating claim for PTSD.  See 38 C.F.R. § 4.130, DC 9411 (2014).  Following the August 2005 rating decision, which granted service connection for PTSD and assigned a 30 percent rating, the Veteran did not submit any relevant correspondence until he filed a VA Form 21-4138 dated on June 4, 2009, and date-stamped as received by VA on June 9, 2009, and requested an increased rating for PTSD.

VA examination dated on September 24, 2009, showed that the Veteran's complaints included depression, occasional suicidal ideation, illogical speech, sleeping problems, irritability, short-term memory loss, and social isolation.  Mental status examination of the Veteran showed full orientation, intact long-term memory, an ability to recall 2 or 3 items on a test of short-term memory, good grooming and hygiene, neatly and casually dressed, normal speech, logical and linear thought processes, no psychomotor agitation or retardation, no auditory or visual hallucinations, no delusions, and no current suicidal or homicidal ideation. The Veteran denied "any social outlets or social support."  He lived with his wheelchair-bound mother and had been divorced since 1979.  He was not involved in any romantic relationships and had no interest in developing a relationship with his adult son.  The VA examiner stated that the Veteran "reported an increase in the frequency of suicidal thoughts (from less than monthly to weekly)" and also reported new symptoms of flashbacks and a sense of a foreshortened future.  This examiner concluded that the Veteran's service-connected PTSD had worsened since his most recent VA examination in 2005.  The Veteran's Global Assessment of Functioning (GAF) score was 45, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The Axis I diagnoses included PTSD.

In a rating decision dated on October 22, 2009, and issued to the Veteran and his service representative on November 2, 2009, the RO assigned a higher 50 percent rating effective June 9, 2009, for the Veteran's service-connected PTSD.  The RO concluded that June 9, 2009, was the appropriate effective date for a higher 50 percent rating for service-connected PTSD because that was the date that VA received the Veteran's increased rating claim.

In statements on a VA Form 21-4138 dated on March 4, 2010, and received by VA on March 12, 2010, the Veteran requested an increased rating for his service-connected PTSD.  The Board notes that, although there is a date-stamp indicating that the Veteran's service representative received this form on March 8, 2010, there is a handwritten notation indicating that VA did not receive this form until March 12, 2010.  The RO correctly interpreted this form as an increased rating claim for PTSD and not as a notice of disagreement with the 50 percent rating assigned effective June 9, 2009, for the Veteran's service-connected PTSD.

VA examination on June 3, 2010, showed that the Veteran's complaints included increased anger and social isolation, feeling claustrophobic indoors, memory problems, poor concentration, and feeling easily startled and constantly fatigued.  The Veteran reported few social contacts and isolation from his mother who lived in another state.  He had no contact with his son and did not socialize with others.  "The Veteran reported that he has lost interest in almost everything he used to enjoy and has no hobbies or leisure activities."  He also reported experiencing "profound sadness and hopelessness on a daily basis."  He reported further experiencing frequent suicidal ideation.  Mental status examination of the Veteran showed he was poorly groomed and disheveled, clear speech, appropriate use of gestures, good eye contact, no tics or tremors, no odd or unusual behaviors or mannerisms, no evidence of delusions or hallucinations, coherent and logical thoughts, no looseness of associations, full orientation, impaired memory, unable "to demonstrate immediate recall, recent memory, and remote memory," poor concentration and attention, intact insight, appropriate judgment and impulse control, reported current suicidal thinking, and no current homicidal thinking.  The Veteran's GAF score was 40, indicating some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The VA examiner concluded that the Veteran's service-connected PTSD had worsened since his most recent VA examination and resulted in total occupational and social impairment.  The Axis I diagnoses included chronic severe PTSD.

In regards to the Veteran's increased rating claim for PTSD, his request for increase was received by the RO on March 12, 2010.  As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1) (2012).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to March 12, 2010, and finds that there was a factually ascertainable increase in disability on September 24, 2009, when the Veteran was seen for VA examination.  The Board notes that, at this examination, the VA examiner stated that the Veteran's service-connected PTSD had worsened and he experienced new symptoms of flashbacks and a sense of a foreshortened future; however, the evidence does not indicate that the Veteran's service-connected PTSD resulted in total occupational and social impairment until his subsequent VA examination on June 3, 2010.  Thus, the Board finds that the record evidence supported the assignment of the current effective date of June 6, 2009, for a 50 percent rating for his service-connected PTSD and the current effective date of March 12, 2010, for a 100 percent rating for his service-connected PTSD.  See 38 C.F.R. § 3.157(b)(2).  

The Board observes that the laws and regulations governing effective dates are clear.  The effective date of an evaluation of an award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this case, the evidence of record does not indicate that the Veteran's service-connected PTSD resulted in total occupational and social impairment prior to VA examination on June 3, 2010.  And the Veteran's most recent increased rating claim for PTSD was received by VA on March 12, 2010.  Thus, the Board finds that the criteria for granting an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD are not met.


ORDER

Entitlement to an earlier effective date than August 31, 2004, for a grant of service connection and a 30 percent rating for PTSD, to include whether an August 2005 rating decision was the product of CUE, is dismissed.

Entitlement to an earlier effective date than March 12, 2010, for a 100 percent rating for PTSD is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


